COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                          §
    BUILDER SERVICES GROUP, INC.                                             No. 08-21-00097-CV
    D/B/A GALE INSULATION,                                §
                                                                                Appeal from the
                                      Appellant,          §
                                                                              210th District Court
    v.                                                    §
                                                                           of El Paso County, Texas
    RAMON VILLELA,                                        §
                                                                             (TC# 2020DCV2037)
                                      Appellee.           §


                                       MEMORANDUM OPINION

         Appellant, Builder Services Group, Inc. d/b/a Gale Insulation,1 has filed an agreed motion

to voluntarily dismiss this appeal. The Court grants Appellant’s motion and dismisses the appeal.

See TEX.R.APP.P. 42.1. Pursuant to their agreement, each party will bear their own costs. See

TEX.R.APP.P. 42.1(d).

                                                     JEFF ALLEY, Justice

August 25, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  In the motion to dismiss, Builder Services Group informed us that the caption incorrectly stated “Builder Services
Group, Inc. and Gale Insulation” rather than “Builder Services Group, Inc. d/b/a Gale Insulation.” We have updated
the caption accordingly.